DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 12/27/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-5, 7-8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peyre et al (WO 2015/169437, represented by US 10,328,886).  Peyre discloses:
With regard to claim 1 - A vehicle occupant restraint system comprising an airbag module including a frontally acting airbag 10 as well as an inflator 28 which upon activation supplies filling gas for the airbag 10, wherein prior to activation the airbag 10 is folded to form an airbag package and is disposed in the area of a sun visor 60 of a vehicle at a roof liner 58 of the vehicle, wherein the airbag package, when viewed in the longitudinal vehicle direction, is positioned substantially between a pivot axis 62 of the sun visor 60 and a windshield 59 of the vehicle.

With regard to claim 2 - wherein the inflated airbag 10 extends from the area of the sun visor 60 along the windshield 59 and across an instrument panel in the direction of a vehicle occupant (Figs. 5a-5d).

With regard to claim 4 - wherein the airbag package is surrounded by a flexible wrapping 57.

With regard to claim 5 - wherein the airbag module is located beneath a roof lining 58 and only the roof lining 58 forms a lower delimitation of a passage.

With regard to claim 7 - wherein the airbag package is folded so that a main package 12 is formed which is constituted by a restraint part of the airbag 10 and comprises a major part of the airbag volume as well as a connecting portion 13 is formed which comprises a neck 24 of the airbag 10 and which connects the main package 12 to the inflator 28, with the neck 24 being folded into one to three zigzag folds 20,23.

With regard to claim 8 - wherein the connecting portion 13 and the main package 12 are folded and are arranged in the airbag package so that, upon activation of the inflator 28, first the neck 24 will fill and will slide the main package 12 in a still at least partially folded state into the vehicle interior.

With regard to claim 14 - wherein the airbag 10 is configured to deploy through the passage and along the windshield (see Figs. 5a-5e).

Claim(s) 1, 2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debler et al (US 10,065,591).  Figs. 6 and 7 of Debler disclose:
With regard to claim 1 - A vehicle occupant restraint system comprising an airbag module 14 including a frontally acting airbag 16 as well as an inflator 26 which upon activation supplies filling gas for the airbag 16, wherein prior to activation the airbag 16 is folded to form an airbag package and is disposed in the 

With regard to claim 2 - wherein the inflated airbag 16 extends from the area of the sun visor 36 along the windshield 52 and across an instrument panel in the direction of a vehicle occupant.

With regard to claim 4 - wherein the airbag package is surrounded by a flexible wrapping 28.

With regard to claim 6 - wherein the airbag module 14 includes a rigid module carrier 56 which is tightly connected to a roof rail 12 of the vehicle, with the module carrier 56 comprising a holder 56,58,58 C-shaped in cross-section into which the inflator 26 is inserted and a passenger- side arm 58 of the holder 56 does not extend beyond the inflator 56 in the longitudinal vehicle direction toward the vehicle front end (see Figs. 6 and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peyre et al (US 2017/0174173, hereafter referred to as Peyre ‘173) in view of Peyre.  Peyre ‘173 fails to explicitly disclose a sun visor and wherein the airbag package, when viewed in the longitudinal vehicle direction, is 
With regard to claim 1 - a vehicle occupant restraint system comprising an airbag module including a frontally acting airbag 10 as well as an inflator 28 which upon activation supplies filling gas for the airbag 10, wherein prior to activation the airbag 10 is folded to form an airbag package and is disposed in the area of a sun visor of a vehicle at a roof liner of the vehicle, 
With regard to claim 2 - wherein the inflated airbag 10 extends from the area of the sun visor along a windshield 60 and across an instrument panel in the direction of a vehicle occupant;
	With regard to claim 3 - wherein in the completely inflated state the airbag 10 includes a first free end which forms a lower end of the airbag in the vehicle interior and a second free end which lies within the area of a lower end of a windshield of the vehicle (see Fig. 3f);
With regard to claim 7 - wherein the airbag package is folded so that a main package 12 is formed which is constituted by a restraint part of the airbag 10 and comprises a major part of the airbag volume as well as a connecting portion 13 is formed which comprises a neck 24 of the airbag 10 and which connects the main package 13 to the inflator 28, with the neck 11 being folded into one to three zigzag folds 20,23;
With regard to claim 8 - wherein the connecting portion 13 and the main package 12 are folded and are arranged in the airbag package so that, upon activation of the inflator 28, first the neck 11 will fill and will slide the main package 12 in a still at least partially folded state into the vehicle interior (see Figs. 3c-3f); and
With regard to claim 9 - wherein in the deployed and inflated airbag 10 the neck 11 is narrower than the restraint part 12 in the transverse vehicle direction (Fig. 2a).


	Peyre ‘173 fails to explicitly disclose a sun visor, wherein the airbag package, when viewed in the longitudinal vehicle direction, is positioned substantially between a pivot axis of the sun visor and a windshield of the vehicle.  Peyre teaches a vehicle airbag assembly as discussed in the rejections above, including a sun visor disposed such that the airbag package, when viewed in the longitudinal vehicle direction, is positioned substantially between a pivot axis of the sun visor and a windshield of the vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the airbag system of Peyre ‘173 with the teaching of Peyre so as to include a sun visor to keep the sun from getting in a seat occupant’s eyes.
	
Claims 1 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 7,331,597) in view of Peyre.  Williams discloses:
With regard to claim 1 - a vehicle occupant restraint system comprising an airbag module including a frontally acting airbag 70 as well as an inflator 10 which upon activation supplies filling gas for the airbag 70, wherein prior to activation the airbag 70 is folded to form an airbag package and is disposed in the area of a sun visor 134 of a vehicle at a roof liner 140 of the vehicle;
With regard to claim 10 – wherein, the airbag 70 includes an inflation end 90 having an inserting hole for the inflator 10 which is closable by two opposite tabs 96a, 96b of the inflator 10, each tab 96a, 96b being adapted to be fastened separately to the inflator 10;
With regard to claim 11 – wherein, each tab 96a, 96b includes at least one fastening hole 98 for accommodating a fastening bolt 34 projecting from the inflator 10;
With regard to claim 12 – wherein, the two tabs (86) overlap on a rear side of the inflator 10;

Williams fails to explicitly disclose wherein the airbag package, when viewed in the longitudinal vehicle direction, is positioned substantially between a pivot axis of the sun visor and a windshield of the vehicle.  Peyre teaches a vehicle airbag assembly as discussed in the rejections above, including a sun visor disposed such that the airbag package, when viewed in the longitudinal vehicle direction, is positioned substantially between a pivot axis of the sun visor and a windshield of the vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the airbag system of Williams with the teaching of Peyre such that the airbag is disposed between a pivot point of the sun visor and a windshield of the vehicle so as to better keep the sun visor from interfering with deployment of the airbag.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Peyre in view of Williams.  Peyre fails to explicitly disclose the airbag as comprising the claimed structure for connecting the airbag with the inflator, including two opposite tabs and fastening and positioning bolts
Williams teaches a vehicle occupant restraint system comprising an airbag module including a frontally acting airbag 70 as well as an inflator 10 which upon activation supplies filling gas for the airbag 70, wherein prior to activation the airbag 70 is folded to form an airbag package and is disposed in the area of a sun visor 134 of a vehicle at a roof liner 140 of the vehicle;

wherein, with regard to claim 11, each tab 96a, 96b includes at least one fastening hole 98 for accommodating a fastening bolt 34 projecting from the inflator 10;
wherein, with regard to claim 12, the two tabs (86) overlap on a rear side of the inflator 10;
wherein the inflator 10 includes, in addition to the at least one fastening bolt 34, a further positioning bolt 34 projecting from its outer periphery which is arranged so that definite positioning of the inflator 10 inside the airbag module is enabled and that each tab 96a, 96b of the inflation end 90 moreover includes a positioning hole 98 for accommodating the positioning bolt (third bolt 34).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the airbag system of Peyre with the teaching of Williams such that the airbag is fastened to the inflator using tabs and bolts, as taught by Williams, to better ensure a strong connection between the airbag and the inflator.
With regard to claim 15, Peyre fails to disclose wherein only the roof lining 58 forms a lower delimitation of a passage through which the airbag deploys along the windshield.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. The term “substantially” has been held by the office to be a broad term (see MPEP 2173.05(b)III).  Without further definition within the specification, “substantially” may be based on the interpretation of one of ordinary skill in the art reading the claims and may include something positively affected in the claimed manner so as to just be significant enough.  When viewing both the Peyre and Debler references, it can be seen that the airbag package is disposed such that a significant majority of the .
With regard to claim 15, Peyre ‘173 discloses wherein the airbag module is located beneath a roof lining and only the roof lining 58 forms a lower delimitation of a passage through which the airbag deploys along the windshield.  It is not beyond the realm of obviousness to add the sun visor of Peyre to the vehicle of this reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        March 3, 2022


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616